DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0193499 (Lu et al.) in view of US 5,406,287 (Pinkus) and US 10,969,066 (Ormsbee et al.).
Regarding claim 1, Lu et al. discloses a disinfection lamp, comprising: a housing (fig. 1, element 100); a light-emitting member, disposed on the housing and controlled to generate an ultraviolet light (fig. 1, element 200); a power supply module, the power supply module being disposed inside the housing and electrically connected to the light-emitting member (inherent in the LEDs being powered), 
Lu et al. does not disclose one side of the housing being formed with a recess, the recess including a bottom wall; a charging interface; the charging interface being disposed in the recess; a cover, including a coupling wall, the cover being detachably coupled to the recess; a gasket, wherein when the cover is coupled to the recess, the 
Pinkus discloses a similarly configured lamp wherein the housing is formed with a recess, the recess including a bottom wall (fig. 1, element 124); and a handle disposed in the recess (fig. 1, element 126).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the lamp of Lu et al. to include the recess and associated handle so that the lamp could be mounted.
Ormsbee et al. discloses a light source with a charging interface (‘The cap 810 is removably attached to the body 860 such that it may be removed to use USB 1020 for charging.’); the charging interface being disposed in a recess (fig. 12, see annotation); a cover, including a coupling wall, the cover being detachably coupled to a recess (multiple figures, element 810), a gasket, wherein when the cover is coupled to the recess, the gasket is disposed between the bottom wall and the coupling wall to form a seal between the bottom wall and the coupling wall (fig. 12, see annotation, also shown in fig. 11 as element 850). It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Lu et al. to include the charging interface of Ormsbee et al. so that the battery could be easily recharged.  It would further have been obvious to substitute the cover with sealing gasket of Ormsbee et al. for the anchor ring of Pinkus to create a sealed environment for the charging interface.
None of Lu et al., Pinkus, Ormsbee et al. disclose that the lamp is waterproof.  However, Lu et al. discloses that the lamp may be used for water disinfection.  It would have been obvious to a person having ordinary skill in the art at the time the application 
Regarding claim 2, Lu et al. in view of Pinkus and Ormsbee et al. disclose the claimed lamp except for an internal thread formed on the recess, an external thread on the cover, with the threads engaging to form the coupling.  However, threaded engagement is a common form of coupling and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use threaded coupling because such couplings are easy to assembly and disassemble for regular access to the charging port.
Regarding claim 3, Lu et al. in view of Pinkus and Ormsbee et al. disclose the waterproof disinfection lamp as claimed in claim 1, wherein the bottom wall is formed with an annular groove, the charging interface is disposed on the bottom wall and surrounded by the annular groove, when the cover is coupled to the recess, the gasket is positioned in the annular groove (‘As shown, the inner body portion 1210 has a step like profile. At the lower portion of the step like profile, the void area is less than the thickness of the silicone ring 880 and the polymer stick portion 120, such that when the collet 830 is screwed in the silicone ring 880 is compressed against the polymer stick portion 120 and the inner body portion 1210.’).
Regarding claim 4, Lu et al. in view of Pinkus and Ormsbee et al. disclose the waterproof disinfection lamp as claimed in claim 1, wherein the recess defines an interior space, the cover further includes a rib, and the rib is formed with a rope hole (multiple figures, element 140).
Lu et al. in view of Pinkus and Ormsbee et al. does not disclose that when the cover is coupled to the recess, the rib is exposed in the interior space.  However, ribs that rest inside a cover are known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the lamp of Lu et al. in view of Ormsbee et al. to place the rib inside the interior space to reduce the overall size of the lamp.
Regarding claim 5, Lu et al. in view of Pinkus and Ormsbee et al. disclose the waterproof disinfection lamp as claimed in claim 1, wherein the power supply module further includes a rechargeable battery (Ormsbee, ‘Of course, the system includes a rechargeable battery in many configurations.’) and a charging indicator (Ormsbee, fig. 9, element 910), the rechargeable battery is disposed inside the housing (Ormsbee, fig. 12), the charging indicator is disposed in the recess (‘As shown, the printed circuit board 820 includes a charge indicator light 910 that indicates when the device is charging.’ Where it is seen in other figures that PCB 820 is disposed in the recess).
Lu et al. in view of Pinkus and Ormsbee does not disclose that the cover has light permeability, when the power of the rechargeable battery is lower than a required charging value, the charging indicator emits a first light warning; when the charging interface is electrically connected to an external power source for charging, the rechargeable battery is in a charging state, and the charging indicator emits a second light warning; when the rechargeable battery is charged and the power reaches a full charge value, the charging indicator emits a third light warning.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the cover light permeable so that the charging indicator would be visible 
Regarding claim 6, Lu et al. in view of Pinkus and Ormsbee et al. disclose the waterproof disinfection lamp as claimed in claim 1, further comprising a switch module, wherein the switch module is disposed inside the housing and is electrically connected between the power supply module and the light-emitting member, the switch module includes a switch and a function indicator, the switch is disposed on the housing and has light permeability, the function indicator is covered by the switch, when the switch is on, the function indicator emits a light warning within a delay time, after the function indicator goes out, the light-emitting member starts to emit the ultraviolet light, the switch is off after a predetermined time, so that the light-emitting member goes out after the predetermined time, when the switch is off, the function indicator and the light-emitting member go out (Pinkus, fig. 2 and associated text).
Regarding claim 7, Lu et al. in view of Pinkus and Ormsbee et al. disclose the claimed invention except for the switch being a mechanical self-locking switch.  However, such switches are known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use such a switch to prevent accidental switching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0211706 (Su) discloses a LED lighting ball structure with rechargeable battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881